Title: To Thomas Jefferson from Marbois, 22 April 1782
From: Barbé-Marbois (Barbé de Marbois), François
To: Jefferson, Thomas


        
          Monsieur
          A Philadelphie le 22. avril 1782.
        
        J’ai reçu les lettres que vous m’avés fait l’honneur de m’ecrire le 20. decembre et le 24. mars dernier. J’ai mis sur le navire marchand le Philadelphie les paquets pour l’Europe joints à la premiere et je crois que ce vaisseau a heureusement decapé malgré la vigilance des corsaires anglois.
        Je ne puis vous exprimer à quel point je suis reconnoissant de la peine que vous avés prise pour rediger des reponses detaillées aux questions que j’avois pris la liberté de vous adresser. La Philosophie qui les a Dictées, les lumieres que cet écrit me donne sur un  des plus importans etats de l’union et les circonstances dans lesquelles vous avés pris la peine de les ecrire en font l’ouvrage le plus precieux que je pusse emporter de ce pays-ci.
        J’ai vu surtout, Monsieur, avec un plaisir inexprimable la candeur et la Franchise avec laquelle vous vous expliqués sur les objets que des Politiques à vue courte apelleroient secrets d’Etat. Vous avés jugé en veritable homme d’Etat que s’il y a des secrets dans les societés qui sont en decadence et tendent à leur ruine ou leur dissolution, il ne doit point y en avoir dans une republique qui se fortiffie et s’aggrandit tous les jours, et qui ne pourroit decroître quand même l’administration seroit momentanement vitieuse. Je vous prie d’etre bien persuadè, Monsieur, qu’on ne peut être plus touché que je le suis de vos bontés en cette occasion, et que j’en sens toute l’etendue, quelque peu de prix que vous vouliés y mettre vous même.
        Je viens de communiquer cet ouvrage interessant à M. Thompson qui est trop bon juge pour n’en pas connoitre tout le merite.
        M. le Chev. de la Luzerne est bien sensible à votre souvenir, Monsieur, et me charge de vous presenter ses sinceres complimens. Il regrette beaucoup de n’avoir pas eu l’honneur de vous voir pendant son dernier sejour en Virginie; mais, le peu de tems qu’il pouvoit y passer ne lui a pas permis de s’eloigner jusqu’à l’endroit que vous habités; mais ne pouvant vous entretenir vous même, il a eu le plaisir d’entendre les temoignages du respect et de l’estime que les personnes qu’il a eu occasion de voir ont conservés de votre administration et il a joint bien volontiers sa voix à celle du public.
        Je suis avec un profond respect, Monsieur, Votre trés humble et trés obéissant serviteur,
        
          Marbois
        
      